EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Catherine S. Collins on February 23, 2022.

The application has been amended as follows: 
1)	In the last line of claims 7 and 9:  The term “bed” has been changed to --patient support apparatus--.
2)	In claim 13, line 11:  The phrase “input at” has been changed to the phrase --a user selecting with--.
3)	In claim 13, line 12:  The phrase --said predefined configuration-- has been inserted after the term “device”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a patient support apparatus comprising the particular structural and operational arrangements between the base; the patient support supported by the base; the portion of the patient support being movable relative to the base; and the control system, the control system having a user actuatable device operable to select a predefined configuration of the patient support; as explicitly recited in independent claims 1 and 13.  With respect to the prior art, although the cited Treon ‘850 reference discloses the use of a patient support apparatus comprising a control system having a user actuatable device which basically “allows [a] user to specify and alter speeds particular to different components of a support surface [of the patient support apparatus]” (as stated on page 3, in paragraph 0033 of Treon ‘850), Treon ‘850 does not specifically disclose a user actuatable device which moves a portion of the patient support at a first speed, and in response to a user selecting with the user actuatable device the predefined configuration of the patient support, the control system adapted to move the portion at a second speed greater than the first speed to change the movement of the portion from the first speed to the second speed, as particularly claimed by Applicant.  Since the objections to claims as indicated in the previous Office action dated September 9, 2021 have also been fully overcome, and an updated search of the prior art did not yield any other references pertinent to all of the limitations presently recited in the claims, it is considered that the application is currently in full and proper condition for allowance.  

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673